DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on June 18, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 31-65 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 31-65 are allowed because none of the prior art of record discloses or 
suggests maximum photovoltaic power point multi mode controlling the photovoltaic DC-DC converter at least some times while the photovoltaic DC-DC converter converts the DC photovoltaic input into the converted DC photovoltaic output, wherein the DC photovoltaic output is from a solar panel of a plurality of solar panels, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 16-20, filed June 8, 2022, with respect to the objections to the specification and drawings, and the rejections of claims 34, 36, 42 and 62, have been fully considered and are persuasive.  The objections and rejections of claims 34, 36, 42 and 62 have been withdrawn. 
In the Office action dated December 14, 2021, the Examiner stated that claim 61 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.  This should have stated that claim 62 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.  The reference to claim 61 was in error.  Claim 61 was separately indicated as allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836